DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 27 January 2022 containing amendments to the claims and remarks.
Claims 1 and 3-11 are pending.  Claim 11 is newly added.
The previous rejections made on the basis of Jiang (US 2015/0042702) are withdrawn in view of Applicant’s amendments to the claims.  The previous rejections of claims 1, 3, 5-8, and 10 under 35 U.S.C. 102(a)(1) and claim 9 under 35 U.S.C. 103 made on the basis of Kinz-Thompson (US 2013/0294972) are maintained.
Newly added claim 11 is rejected under 35 U.S.C. 112(b).
Claims 4 and 11 are indicated allowable.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 11, the claim is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: rinsing the functionalized surface of the dielectric slide.  The claim recites, in relevant part, “upper surfaces of the metal film are not functionalized.”  Applicant points to paragraphs [0048] and [0074] for support of the claim limitations (see Applicant’s remarks filed 27 January 2022, page 5, second paragraph).  Paragraph [0074] of the specification provides that functionalization takes place by way of “incubation in a protein bath.”  Such being the case, it is not seen how the upper surfaces of the metal film “are not functionalized,” in the language of claim 11, when the entire slide has been immersed in a protein solution.  Presumably, a rinsing step, described in paragraph [0074] as “typical[ ]” is used to rinse protein from the upper surfaces of the metal film.  This rinsing step is thus seen as a required step to achieve the limitations of claim 11 and, therefore, must be recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinz-Thompson (US 2013/0294972).
With respect to claims 1, 3, 5-8, and 10, Kinz-Thompson discloses a method for treating a surface of a dielectric slide that is transparent to visible light, the method comprising: (a) depositing a negative film comprising a polymerizable composition on the dielectric slide (see Kinz-Thompson, paragraph [0038]); (b) polymerizing the polymerizable composition by exposing the negative film to an electron beam (see Kinz-Thompson, paragraph [0038]); (c) developing the negative film by dissolving the non-polymerized portions of the polymerizable composition (see Kinz-Thompson, paragraph [0038]); (d) depositing a metal film on the negative film (see Kinz-Thompson, paragraph [0038]); and (e) dissolving the developed negative film to define holes through the metal film (see Kinz-Thompson, paragraph [0038]).  The metal film is dissolved (see Kinz-Thompson, paragraph [0038]).  An adhesion promoter is deposited on the dielectric slide prior to depositing the negative film (see Kinz-Thompson, paragraph [0038]).  The metal film is deposited by evaporating the metal film on the negative film (see Kinz-Thompson, paragraph [0038]), the thickness of the metal film being less than that of the negative film (see Kinz-Thompson, paragraph [0038]).  Kinz-Thompson discloses functionalizing the surface of the dielectric slide with a layer of proteins in the holes defined through the metal film (see Kinz-Thompson, paragraph [0026]).  An adhesion primer may be deposited prior to functionalizing (see Kinz-Thompson, paragraph [0026]).  The surface of the dielectric slide is passivated (see Kinz-Thompson, paragraphs [0029] and [0030]).  The passivation layer may be functionalized with first and second functionalized proteins (see Kinz-Thompson, paragraphs [0029] and [0030]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kinz-Thompson (US 2013/0294972) in view of Morikawa (US 5,677,109).
With respect to claim 9, see discussion supra at paragraph 11.  Kinz-Thompson does not explicitly disclose wherein the electron beam exposure occurs at constant temperature.  However, it is readily known that it is preferable to carry electron beam irradiation at constant temperatures (see, e.g., Morikawa, column 2, lines 48-50; and column 3, lines 61-66).  Moreover, the person having ordinary skill in the art would have been motivated to carry out the electron beam irradiation at constant temperatures in order to reduce variability of the irradiated patterns that would otherwise occur with variable temperature exposure. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 27 January 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
Kinz-Thompson discloses tethering a single biomolecule of interest, such as a protein, in its nanowell; and is expressly directed to “zero-mode waveguide for single biomolecule fluorescence imaging.”  Moreover, though the particular example disclosed indicated the presence of “1, 2, or 3” molecules within each of respective nanowells, these are expressly described as “1, 2, and 3 single-molecules,” not as a monolayer of multiple molecules.

With respect to Applicant’s argument, Kinz-Thompson notes that “[b]y controlling the ratio of the (1) type molecule and (2) type molecule, e.g., selecting the ratio to the sufficiently small, the nano-well can contain a single (or 2, 3, or other desired number of) target biomolecule 150 tethered onto the bottom surface via affinity binding, [ . . . ]” (see Kinz-Thompson, paragraph [0031]).  Here, “2, 3, or other desired number of” clearly denotes “multiple molecules.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771